JPMORGAN TRUST I JPMorgan U.S. Equity Funds JPMorgan Diversified Fund JPMorgan Dynamic Growth Fund JPMorgan Dynamic Small Cap Growth Fund JPMorgan Growth and Income Fund JPMorgan Intrepid America Fund JPMorgan Intrepid Growth Fund JPMorgan Intrepid Multi Cap Fund JPMorgan Intrepid Plus Fund JPMorgan Intrepid Value Fund JPMorgan Small Cap Equity Fund JPMorgan Strategic Small Cap Value Fund JPMorgan U.S. Equity Fund JPMorgan U.S. Large Cap Core Plus Fund JPMorgan U.S. Large Cap Value Plus Fund JPMorgan U.S. Small Company Fund JPMorgan Value Advantage Fund JPMorgan Value Discovery Fund Prospectuses dated November 1, 2008 JPMorgan Tax Aware Funds JPMorgan Tax Aware Real Return Fund JPMorgan Tax Aware U.S. Equity Fund Prospectus dated February 28, 2009 JPMorgan International Equity Funds JPMorgan China Region Fund JPMorgan Emerging Markets Equity Fund JPMorgan India Fund JPMorgan International Equity Fund JPMorgan International Opportunities Fund JPMorgan International Small Cap Equity Fund JPMorgan International Value Fund JPMorgan Intrepid European Fund JPMorgan Intrepid International Fund JPMorgan Intrepid Japan Fund JPMorgan Latin America Fund JPMorgan Russia Fund Prospectuses dated February 28, 2009 JPMorgan International Equity Funds JPMorgan Emerging Economies Fund Prospectus dated February 28, 2009 JPMorgan Specialty Funds Highbridge Statistical Market Neutral Fund JPMorgan International Realty Fund JPMorgan Market Neutral Fund Prospectuses dated February 28, 2009 JPMorgan SmartRetirement Funds JPMorgan SmartRetirement Income Fund JPMorgan SmartRetirement 2010 Fund JPMorgan SmartRetirement 2015 Fund JPMorgan SmartRetirement 2020 Fund JPMorgan SmartRetirement 2025 Fund JPMorgan SmartRetirement 2030 Fund JPMorgan SmartRetirement 2035 Fund JPMorgan SmartRetirement 2040 Fund JPMorgan SmartRetirement 2045 Fund JPMorgan SmartRetirement 2050 Fund Prospectus dated November 1, 2008 JPMorgan International Funds JPMorgan Global Focus Fund JPMorgan International Currency Income Fund JPMorgan International Markets Fund Prospectuses dated February 28, 2009 JPMorgan Funds JPMorgan Income Builder Fund JPMorgan Strategic Preservation Fund Prospectuses dated February 28, 2009 JPMORGAN TRUST II JPMorgan U.S. Equity Funds JPMorgan Equity Income Fund JPMorgan Equity Index Fund JPMorgan Intrepid Mid Cap Fund JPMorgan Large Cap Growth Fund JPMorgan Large Cap Value Fund JPMorgan Market Expansion Index Fund JPMorgan Mid Cap Growth Fund JPMorgan Multi-Cap Market Neutral Fund JPMorgan Small Cap Growth Fund JPMorgan Small Cap Value Fund Prospectuses dated November 1, 2008 JPMorgan International Equity Funds JPMorgan International Equity Index Fund Prospectus dated February 28, 2009 JPMorgan Specialty Funds JPMorgan U.S. Real Estate Fund Prospectus dated May 1, 2009 JPMorgan Investor Funds JPMorgan Investor Balanced Fund JPMorgan Investor Conservative Growth Fund JPMorgan Investor Growth & Income Fund JPMorgan Investor Growth Fund Prospectus dated November 1, 2008 J.P.
